Citation Nr: 0515890	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  05-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a low back 
disorder.  

2.  Entitlement to service connection for a claimed shoulder 
condition.  




REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1940 to 
February 1946.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 RO decision.  

The veteran offered testimony before the undersigned Veterans 
Law Judge at a videoconference hearing held in May 2005.  

In February 2004, the Board adjudicated issues not on 
currently on appeal.  However, the Board referred the issues 
of service connection for a shoulder, low back and bilateral 
ankle condition to the RO for appropriate action.  

In an October 2004 rating action, the RO determined that new 
and material evidence had been not been received to reopen 
the claim of service connection for a low back condition and 
then denied the claim on the merits.   

Nevertheless, the Board is required to consider whether the 
veteran has submitted new and material evidence warranting 
the reopening the veteran's claim before considering the 
claim on the merits.  38 U.S.C.A. §§ 5108(b), 7104(b) (West 
2002); Barnett v. Brown, 8 Vet. App 1 (1995).  As such, the 
issue in appellate status is as listed hereinabove.  

Pursuant to a May 20, 2005 Motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The evidence received since the December 1975 RO decision 
includes evidence which is not cumulative or redundant of 
evidence previously considered and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

3.  The currently demonstrated degenerative changes of the 
low back are shown as likely as not to be due to an injury 
sustained during his period of military service.  

4.  The veteran currently is not shown to have a shoulder 
disorder due to any incident or event during his period of 
military service.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen 
the claim of service connection for a low back condition.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by degenerative changes of the low back 
is due to injury that was incurred in service.  38 U.S.C.A 
§§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  

3.   The veteran is not shown to have a shoulder disability 
due to injury or disease that was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's claim to reopen, the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
was signed into law.   It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

The Board will assume for the purposes of this decision that 
the liberalizing provisions of the VCAA are applicable to the 
veteran's claim to reopen.  However, nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108. 38 
U.S.C. § 5103A(f).  

With regard to the veteran's application to reopen his low 
back claim, VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  

When there is extensive factual development in a case, and 
there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating her 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet. App. 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  To the extent that the 
action taken hereinbelow is favorable to the veteran, further 
discussion of VCAA is not required at this time.  

With respect to the veteran's shoulder claim, the Board notes 
that the RO issued a letter dated in April 2004 that informed 
the veteran of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  

Also, in the January 2005 Statement of the Case, the veteran 
was provided the regulations pertaining to VA's duty to 
assist in the development of claims under 38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that the veteran was accorded a 
Board hearing in May 2005.  

The Board notes that neither the veteran nor his 
representative have suggested that there are missing VA or 
private medical records that need to be obtained, and the 
Board is not aware of any such records.  Nor is the Board 
aware of any additional evidence that could assist the 
veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.  


New and material evidence

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  The 
exception to this rule is 38 U.S.C.A. § 5108, which states, 
in part, that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim." Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record relates to an unestablished fact necessary 
to substantiate the claim.  New and material evidence can be 
neither cumulative or redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the December 1975 
denial of service connection for a low back condition.  That 
rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claim 
of service connection for hepatitis subsequent to the 
December 1975 rating decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability. 38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

The new evidence received subsequent to the December 1975 
rating decision includes VA examination reports dated from 
December 1985 to September 2004 and private medical records 
dated in 2004.  

On VA examination in December 1985, the veteran reported 
having pain and stiffness in multiple joints, especially in 
the low back without radiation.  Joint pain was also noted in 
the knees, right hand and elbow and left hip.  

On examination of the neck, the veteran had normal range of 
motion and no complaints of neck pain.  His range of motion 
of the ankles, knees and hips was within normal limits.  His 
range of motion of the hands, fingers, elbows and shoulders 
was within normal limits.  The X-ray studies of the lumbar 
spine showed disc space narrowing at L5-S1 with associated 
degenerative changes.  

On VA examination in February 2002, the veteran claimed 
disabilities in the shoulders, low back and ankles.  However, 
given that the examination was limited to scars of the left 
thumb, the VA examiner could not assess these conditions.  

In a letter dated in August 2004 a private primary care 
physician opined that the veteran's complaints of low back 
discomfort were secondary to degenerative changes present 
involving the lumbosacral spine.  The physician also reported 
evidence of "an old compression fracture of L2, which could 
certainly be attributed to old trauma, such as the 1942 car 
accident referenced in your records."  

On VA examination in September 2004, the veteran was noted to 
have served during World War II and was retired from his work 
as a truck driver and mechanic.  The veteran was examined for 
a right ankle disability, however, the examiner noted that 
the veteran had extensive osteoarthritis.  His daily 
activities were reported to be limited by ankle pain, but 
were noted to be "limited more so because of considerable 
back pain."  
 
In a letter dated in September 2004, the veteran's private 
treating orthopedist reported the veteran's positive history 
for a car/pedestrian motor vehicle accident in 1942.  

During his active duty service, the veteran reported being 
struck in the back by a vehicle and thrown 50 feet and then 
falling on his left shoulder.  He claimed he was hospitalized 
for a 6-week period.  Since his military service, the veteran 
complained of gradually increasing low back and right leg 
pain.  In 1970, the veteran was hospitalized at VA for low 
back complaints.  
 
The orthopedist cited radiologic evidence of an old 
compression fracture of L2 and advanced facet joint 
degenerative osteoarthritic changes and intervertebral disc 
changes at L4-5 and L5-S1.  

The diagnoses included those of thoracolumbar degenerative 
osteoarthritis, progressive, and in substantial part 
residuals to 1942 car/pedestrian accident by review of 
medical records and x-ray evidence.  The orthopedist opined 
that the veteran's slowly progressive low back and lower 
extremity pain was present by reason of a slowly progressive 
post-traumatic degenerative osteoarthritis with history of 
car/pedestrian impact in 1942.  

In regard to the evidence submitted since the December 1975 
RO decision, the Board finds that it is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156.  

The evidence is certainly new, as it was not of record at the 
time of the December 1959 RO decision, or cumulative or 
duplicative of the evidence previously of record.  

Furthermore, as the lay statement of the veteran's in-service 
injury is presumed credible to the extent they pertain to the 
factual nature of his low back trauma and medical treatment, 
and given the medical opinion of record with respect to the 
nature of his current disability, it appears that the veteran 
has a low back disability that may be related to injuries 
incurred in service.  

Thus, the Board finds that new and material evidence has been 
submitted since the December 1975 RO decision, and that the 
claim is reopened.  


Service connection for low back condition

The veteran is seeking service connection for a low back 
condition.  He asserts that he developed arthritis in his low 
back due to his in-service injury in 1942.  He testified 
that, during his active duty service, he was struck in the 
back by a car and sustained a fracture that was unreported in 
his medical records.  

The service medical records do not document an injury to the 
low back or left shoulder in 1942.  It was noted that the 
veteran fractured both forearms from falling off a horse 
prior to service.  A moderately severe right ankle sprain 
from stepping on a loose rock in 1941 was noted.  

In order to establish service connection for claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2000); 38 C.F.R. § 3.303(a) 
(2004).  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 C.F.R. §§ 3.307, 3.309(b) (2004).  

Having reviewed the complete record, the Board finds that 
there is an approximate balance of positive and negative 
evidence regarding the medical question of whether his 
current disability of the low back is as likely as not due to 
the reported injury that was incurred in service.  

The private orthopedic records dated in 2004 reflect the 
veteran's complaints of low back pain and stiffness.  The 
Board notes that the primary care physician and orthopedist 
opined that the veteran's progressive degenerative 
osteoarthritis was related to his claimed in-service injury 
to the low back in 1942 as evidenced by an x-ray study 
showing an old compression fracture at L2.  

In addition, the VA examination reports dated since 1975 
reflect the veteran's complaints of having had chronic low 
back pain and stiffness since his 1942 injury.  In September 
1975, the veteran was diagnosed with discogenic disease of 
L5-S1.  

Further, lay statements from the veteran's comrades reflect 
observations of the veteran getting hit by a car while on 
active duty with subsequent back problems.  

In this case, the veteran has a current diagnosis of post-
traumatic degenerative osteoarthritis with history of 
car/pedestrian impact and a competent medical opinion that 
links this condition to service.  As such, the Board finds 
the evidence to be in relative equipoise in this case.  

The Board relies on the veteran's competent testimony 
regarding a continuity of low back pain since service and the 
private medical opinions that the veteran's low back 
discomfort was secondary to degenerative changes present in 
the lumbar spine and that the evidence of an old compression 
fracture of the L2 vertebra "could certainly be attributed 
to the old trauma, such as the 1942 car accident"    

By extending the benefit of the doubt to the veteran, service 
connection for a low back disability manifested by 
degenerative changes is warranted.  


Service connection for a shoulder disorder

The veteran has testified that service connection for a 
shoulder condition is warranted based on injuries sustained 
during his active duty.   Specifically, the veteran has 
attributed his shoulder condition to getting struck by a car 
in the back and falling on his left shoulder.  

In this case, the Board carefully reviewed the veteran's 
service medical records dated from 1940 to 1946.  There is no 
documented evidence of any shoulder complaints, injuries or 
treatment for such injuries.  

The post service evidence consists of VA examination reports 
dated from 1975 to 2004 and private medical records date in 
2004.  

The Board notes that the VA examination reports do not 
reflect any complaints, diagnoses, or treatment for any 
shoulder condition.  On examination in December 1985, the 
veteran was noted to have normal range of motion in the 
shoulders and neck with no evidence of fluid in the joints.  

On examination in September 2004, the veteran reported that 
his daily activities were limited by his ankle but more so 
due to his considerable back pain.  The examination report 
was negative for any shoulder related complaints.  

Likewise, the veteran's private medical records from his 
primary care physician and orthopedist are negative for any 
complaints, diagnosis or treatment for any shoulder 
condition.  The veteran's complaints were primarily related 
to pain in the low back pain and hips.  

As such, there is no competent evidence that any current 
shoulder disability is due to any disease or injury during a 
period of active duty.  

While the appellant has testified that he has had shoulder 
pain since his active duty service, his assertions of 
continuity are not supported by the evidence of record.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

For these reasons, the Board concludes that the weight of the 
evidence is against the claim of service connection.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine cannot be favorably applied as 
to this matter.  38 U.S.C.A. § 5107.  



ORDER

New and material evidence has submitted to reopen the claim 
of service connection for a low back disorder.  

Service connection for a low back disability manifested by 
degenerative changes is granted.  

Service connection for a shoulder disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


